Citation Nr: 1609190	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-43 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative thoracic spondylosis with degenerative disc disease (DDD) of L5-S1. 

2.  Entitlement to an initial compensable rating for polyarthritis of the bilateral knees, hands and feet, and gout of the right toe. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In the Veteran's October 2009 substantive appeal (VA Form 9), he requested a Board hearing.  In November 2010, he was scheduled to appear for a videoconference hearing before a Veterans Law Judge.  In an October 2010 statement, the Veteran requested that the Board hearing be rescheduled.  The Veteran was thereafter notified in February 2011 that he was scheduled to appear for a videoconference hearing before a Veterans Law Judge in May 2011.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In July 2013, the claims were remanded for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's July 2013 remand noted that the Veteran's VA treatment records had not been updated since April 2010.  The remand directives requested that the AOJ ask the Veteran to identify all VA and private treatment providers for his service-connected disabilities, and to obtain any records so identified.  Although the November 2013 Supplemental Statement of the Case (SSOC) indicates that the Veteran was provided a duty to assist letter in August 2013, no such letter appears in the claims file.  In any event, even assuming that such a letter was issued and the Veteran did not respond, the record reflects that he receives continuous VA treatment, and VA is in constructive possession of any such records.  Accordingly, a remand is necessary to secure all VA treatment records dated since March 2010.  Furthermore, while acknowledging that the Veteran has only reported VA treatment to date, he should be afforded an additional opportunity to identify any pertinent private treatment providers on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any private treatment providers who have evaluated his spine, hands, knees, feet, and right great toe problems.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those providers identified by him.

2.  Obtain all outstanding VA treatment records dated since March 2010.  

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a SSOC and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



